Citation Nr: 9915882	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  95-04 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a post right ankle 
fracture with degenerative osteoarthritis and history of 
resection of benign right navicular bone tumor, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1977.  



This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1994 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein a compensable 
disability evaluation for right ankle fracture residuals and 
temporary total ratings based on hospitalization and required 
convalescence were denied.  The veteran appealed and, in July 
1997, the Board remanded the case back to the RO.  

After reevaluation by the RO, the veteran was notified of an 
August 1997 rating decision in which the RO broadened service 
connection for his right ankle fracture residuals to include 
degenerative arthritis and history of resection of benign 
right navicular bone cystic tumor, and assignment of a 10 
percent rating therefor.  The compensable rating was assigned 
an effective date of July 1, 1994, the day following 
cessation of a temporary total rating that had been in effect 
since April 25, 1994; the veteran's claim for a compensable 
rating had been received by VA on May 5, 1994.  The veteran 
now seeks an increased rating for his service-connected right 
ankle condition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Right ankle disability is shown by pain, degenerative 
arthritis, and minor limitation of motion; neither ankylosis 
nor marked limitation of motion is shown.


CONCLUSION OF LAW

The criteria for an increased rating for a post right ankle 
fracture, with degenerative osteoarthritis and history of 
resection of benign right navicular bone tumor, are not 

met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§  
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992), with 
regard to the application of the well-grounded standard for 
claims for increased compensation.)  He has not alleged the 
existence of any records of probative value that may be 
obtained and which are not already associated with his claims 
folder.  The Board accordingly finds that the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.  

Service connection for residuals of a right ankle fracture 
was granted by the St. Petersburg RO by means of a rating 
decision rendered in August 1994 following a review of the 
pertinent evidence, which included the veteran's service 
medical records and post service VA medical records.  As 
mentioned above, the Board remanded the issue of service 
connection for consideration of residuals from a benign right 
navicular bone cystic tumor excision and right ankle 
degenerative osteoarthritis.  The RO readjudicated the claim 
as directed and assigned a 10 percent rating after 
determining that the veteran's claims for osteoarthritis of 
the right ankle and resection of benign right navicular 
cystic tumor were a part of his right ankle fracture 
residuals.  The veteran now seeks an increased rating for his 
right ankle condition, classified as indicated on the first 
page of this decision.

The severity of ankle disabilities, for VA rating purposes, 
is determined by application of the criteria set forth in 
38 C.F.R. § 4.71a of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  Under these criteria, 
the degree of disability for arthritis due to trauma is 
determined by application of the rating 

schedule used for degenerative arthritis.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003, 5010 (1998).   The current rating of 10 percent 
contemplates, in the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  An increase evaluation will be 
appropriate, in the absence of limitation of motion, upon 
establishment of X-ray evidence of two or more major joints 
or two or more minor joint groups with occasional 
incapacitating exacerbations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5003, 
5010. (1998).

While the veteran has been diagnosed with osteosclerosis and 
degenerative joint disease in his right ankle, the evidence 
of record, to include the report of the most recent VA 
examination, indicates that there is at least some limitation 
of right ankle motion.  An increased evaluation from 10 
percent to 20 percent is accordingly not warranted under 
Diagnostic Code 5003.

A higher evaluation may also be assigned if there is a 
diagnosis of ankylosis of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (1998).   While the veteran has 
complained of ankle pain and stiffness, the claims folder 
contains no reference to any diagnosis of ankylosis in the 
veteran's right ankle, nor does the veteran claim that he has 
ankylosis of his right ankle.  As there is no definite 
finding or diagnosis of ankylosis, there is no need to 
evaluate his right ankle condition under diagnostic codes 
relevant to ankylosis.  

Additionally, a higher evaluation may be assigned if there is 
a marked limitation of motion rather than moderate limitation 
of motion.  A moderate limitation of motion warrants a 10 
percent rating while a marked limitation would result in an 
increase to a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  While the veteran complains of 
general stiffness and pain, a VA examination in April 1995 
showed that he could flex the right ankle from 0 (zero) to 12 
degrees, as compared to full or normal ankle dorsiflexion of 
0 (zero) to 20 degrees, and could plantar flex from 0 (zero) 
to 30 degrees, as compared to full or normal plantar flexion 
of 0 (zero) to 45 degrees.  (See 38 C.F.R. § 4.71, Plate II.)  
The Board notes that the 

veteran does experience limitation of motion in his right 
ankle.  However, as there is no clinical evidence of record 
to indicate that his limitation of motion should be 
considered marked, an increase from 10 percent to 20 percent 
due to limitation of motion is not warranted.  Additionally, 
a recent treatment report from January 1997 reveals intact 
skin and sensation with full active and passive range of 
motion of the right ankle without crepitance or pain, while a 
June 1997 outpatient treatment record indicates that right 
ankle range of motion was "OK."  The Board acknowledges that 
the veteran complains of constant pain; however, such 
complaints must be considered in conjunction with the 
clinical findings.

The Board accordingly must deny the veteran's claim for an 
increased rating of service connection for his right ankle 
disability, since it is apparent that the preponderance of 
the evidence is against any such finding.  The Board notes 
that the record does not reflect any request by him that the 
question of entitlement to a compensable evaluation for gout 
be referred to the RO for consideration by the appropriate VA 
officials as to whether an "extraschedular" evaluation 
under 38 C.F.R. § 3.321(b)(1)(1998) can be assigned, nor does 
the record reflect the presence of any exceptional or unusual 
disability picture that would compel any such referral with 
regard to impairment resulting from this disorder.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to an increase rating for a post right ankle 
fracture, with degenerative osteoarthritis and history of 
resection of benign right navicular bone tumor, is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

